Claimant worked as a flight attendant for the employer for one year when, facing termination, she resigned from her employment after it was discovered that she had taken several miniature bottles of alcohol from airplanes without paying for them during layovers on international flights. Ultimately, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. Claimant now appeals.
We affirm. An employee’s knowing violation of an employer’s established policies and procedures, which has a detrimental effect on the employer’s interest, has been held to constitute *1314disqualifying misconduct (see Matter of Washington [Commissioner of Labor], 84 AD3d 1603, 1604 [2011]; Matter of Sutton [Albany Med. Ctr.—Commissioner of Labor], 84 AD3d 1621, 1622 [2011]). Here, claimant admitted to taking the bottles without paying for them and further admitted that she knew that doing so violated the employer’s policies. As such, we find that substantial evidence supports the Board’s decision (see Matter of Weiner [Commissioner of Labor], 47 AD3d 1040 [2008]; Matter of Wise [Commissioner of Labor], 19 AD3d 795, 795-796 [2005]).
Peters, J.P, Spain, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.